Citation Nr: 1454177	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-46 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, to include hypertension.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to a compensable rating for left little finger injury residuals.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1965.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In June 2010, the Veteran at the RO testified at a Board videoconference hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

The matters on appeal were remanded by the Board in June 2011.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, VA informed the Veteran by letter that the VLJ who conducted his June 2010 hearing was no longer employed by the Board, and that the Veteran could have another Board hearing before a different VLJ.  In October 2014, the Veteran informed VA that he wished to appear at another hearing before a VLJ via videoconference at his local RO.  See 38 C.F.R. §§ 20.700, 20.707.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



